Exhibit 10.1
 
SEVENTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AGREEMENT (“Agreement”) is signed on the 24th day of December, 2014,
effective as of the 1st day of January, 2015, by and among Arotech Corporation,
a Delaware corpora­tion (“Arotech”), and Epsilor-Electric Fuel Ltd., an Israeli
company (“Epsilor-EFL” and together with Arotech, the “Companies”), and Mr.
Robert S. Ehrlich, Israel I.D. Number 303673487 (the “Executive”).
 
WHEREAS, the Companies and the Executive entered into an Amended and Restated
Employment Agreement dated as of October 1, 1996, a Second Amended and Restated
Employment Agreement dated as of January 1, 2000, as extended, a Third Amended
and Restated Employment Agreement effective as of January 1, 2005, a Fourth
Amended and Restated Employment Agreement effective as of January 1, 2007, a
Fifth Amended and Restated Employment Agreement effective as of January 1, 2012,
and a Sixth Amended and Restated Employment Agreement effective as of May 1,
2013 (together, the “Original Agreement”) formalizing the terms of the
Executive’s employment with the Companies;
 
WHEREAS, the Companies and the Executive now wish to make certain changes to the
conditions of the Executive’s employment, including (i) reducing the Executive’s
compensation, altering the Executive’s function, and extending the Executive’s
employment, and (ii) to amend and restate the Original Agreement in its entirety
in accordance with the terms of this Agreement;
 
WHEREAS, the form, terms and provisions of this Agreement have been approved by
the Board of Directors of both of the Companies, and unanimously approved by the
independent directors of the Board of Directors of Arotech;
 
NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, the parties agree as follows:
 
1.           Term.
 
The term of the Executive’s employment under this Agreement shall be for the
period commencing on January 1, 2015, and ending on December 31, 2017 (the
“Term”).
 
2.           Employment.
 
(a)
The Executive shall be employed as the Executive Chairman of the Board of
Arotech. The Executive shall perform the duties, undertake the responsibilities
and exercise the authority customarily performed, undertaken and exercised by
persons situated in a similar executive capacity in publicly-held United States
corporations and their Israeli subsidiaries. The Executive shall exercise his
authority in a reasonable manner and shall report to the Board of Directors of
each Company (each a “Board”).

 
(b)
Excluding periods of vacation and sick leave to which the Executive shall be
entitled, the Executive agrees to devote the attention and time to the
businesses and affairs of the Companies required to discharge the
responsibilities assigned to the Executive hereunder. The Executive’s duties
shall be in the nature of management duties that demand a special level of
loyalty and accordingly the Israeli Law of Work Hours and Rest, 5711 - 1951
shall not apply to this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
(c)
While the Executive is employed by the Companies hereunder, Arotech shall use
its best efforts to cause the Executive to be elected to, and if so elected the
Executive shall serve on, the Board of Arotech as a member of such Board. For
the avoidance of doubt, even if the Executive is not elected to either position,
it will not affect any of his rights and responsibilities under this Agreement
and he will continue to serve and be employed as a senior officer of the
Company.

 
(d)
Each Company will use its reasonable best efforts to obtain, and to keep in
place at all times that the Executive is a director or officer of either
Company, a directors and officers liability policy covering the Executive in an
amount and otherwise containing terms and conditions consistent with past
practices.

 
(e)
The Executive agrees to serve on the board of directors of such subsidiaries of
the Companies as the Board may reasonably request.

 
(f)
The Executive shall be required to travel on a periodic basis. Air travel shall
be business class. All return trips  will be on a business class ticket in a
fare basis booking code that is upgradeable (for points or cash, in either case
half of them at the Company’s expense and half of them at the Executive’s sole
expense) to first class.

 
3.           Base Salary, Bonus, Retirement Payment and Financial Planning
Allowance.
 
(a)
The Companies agree to pay or cause to be paid to the Executive a monthly base
salary at the rate of NIS 98,822 per month, or such larger amount as the Board
may in its sole discretion determine following a review which shall be conducted
by the Board by not later than March 31 of each year (beginning with March 31,
2016), such larger amount to take effect retroactively to the January 1
immediately preceding such review (hereinafter referred to as the “Base
Salary”). Notwithstanding such review, on each anniversary of the effective date
of this Agreement, the Base Salary shall be adjusted upward in an amount equal
to the official anticipated net Israeli inflation rate as published by the
Israeli Central Bureau of Statistics in the month of December immediately
preceding such anniversary, in each case for the year immediately following such
anniversary (the “CPI Adjustment”). For the avoidance of doubt, it is understood
by the parties that the monthly base salary stated above shall be not adjusted
for 2015, retroactive to January 1, 2015, in respect of the CPI Adjustment for
inflation during 2014.

 
(b)
The Companies agree to pay or cause to be paid to the Executive, in a single
lump-sum payment in cash on each anniversary of this Agreement or as soon
thereafter as may be possible in order to determine the relevant results of the
Companies (but in no event later than May 31 of each year), an annual bonus (if
and to the extent earned according to the criteria below) (the “Bonus”), as
follows:

 
 
(i)
The Bonus will be comprised of three tranches. The range of each tranche of the
Bonus will be an amount equaling between 20% and 50% of one-third of the
Executive’s gross annual Base Salary. The amount paid within that range in
respect of each tranche of the Bonus shall be determined independently of the
other tranches.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
(ii)
The amount to be paid in respect of the first of the three tranches will be
determined by the Compensation Committee in its sole discretion based on the
achievement of acquisition and finance objectives during the previous fiscal
year, such objectives to be set by the Compensation Committee after consultation
with management.

 
 
(iii)
The amount to be paid in respect of the second and third of the three tranches
will be determined by the results of the Company during the previous fiscal
year, as follows:

 
 
(x)
If, as of such anniversary, the Company shall have attained 100% of the
Company’s Budgeted Number (as defined below) for the year preceding such
anniversary, then this tranche of the Executive’s bonus shall be equal to
two-thirds of 20% of Executive’s gross annual Base Salary as then in effect for
the year preceding such anniversary;

 
 
(y)
If, as of such anniversary, the Companies shall have attained 110% of the
Companies’ Budgeted Number (as defined below) for the year preceding such
anniversary, then this tranche of the Executive’s bonus shall be equal to
two-thirds of 50% of Executive’s gross annual Base Salary as then in effect for
the year preceding such anniversary;

 
 
(z)
If, as of such anniversary, the Companies shall have attained more than 100% but
less than 110% of the Companies’ Budgeted Number (as defined below), then this
tranche of the Executive’s bonus shall be calculated as follows:

 
B  =                 (S x 20%) + (N-100)/10 x (S x 30%)
 
Where:
 
 
B  =
The amount of Executive’s annual bonus, as a percentage of Executive’s Base
Salary; and

 
 
N  =
The percentage of the Budgeted Number (as defined below) that was attained by
the Companies in the immediately preceding fiscal year; provided, however, that
N is more than 100 and less than 110;

 
 
S  =
Two-thirds of the Executive’s gross annual Base Salary.

 
For the purposes of this Section 3(b)(iv), the Budgeted Number shall be the
budgeted results of the Companies as mutually agreed by the Boards and Executive
prior to the end of each fiscal year for the fiscal year designated in such
budget.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(c)
In addition, the Companies shall pay Executive an amount of up to $10,000,
against invoices or receipts, on each anniversary of this Agreement to cover
Executive’s tax and financial planning expenses.

 
(d)
The Companies and the Executive acknowledge and agree that the Executive has
been paid (or that bank standing instructions have been issued with respect to)
the entire amount of the Retirement Payment (as defined under Section 7(b)(ii)
of the Original Agreement), and that no further contractual Retirement Payment
is due to the Executive other than the continued implementation of current bank
standing instructions. The fore-going does not apply to any severance sums or
other pension or retirement benefits due to the Executive by operation of law or
any sums to be paid to the Executive as a result of statutory or other legal
requirements, which the parties agree and acknowledge are not yet payable and
have not yet been paid.

 
4.           Employee Benefits.
 
The Executive shall be entitled to the following benefits:
 
(a)
Manager’s Insurance. The Executive and the Companies agree that notwithstanding
any prior practice or custom, the Executive will not receive manager’s insurance
benefits, including without limitation disability and life insurance.

 
(b)
Education Fund (Keren Hishtalmut). The Companies will deposit in an Education
Fund in the name of the Executive an amount equal to 7.5% of the Executive’s
salary, up to the maximum tax exempt by law. The Executive authorizes the
Companies to deduct from his salary an amount equal to 2.5% of the Executive’s
salary, up to the maximum tax exempt by law, and to deposit it in the Education
Fund. Upon the termination of the Executive’s employment with the Companies for
whatever reason, including without limitation termination for Cause or the
resignation by the Executive, the right to receive any amounts in such fund
shall be automatically assigned to the Executive.

 
(c)
Vacation. The Executive shall be entitled to an annual vacation at full pay
equal to 24 work days.

 
Vacation days may be accumulated and may, at the Executive’s option or
automatically upon termination, be converted into cash payments in an amount
equal to the proportionate part of the Base Salary for such days; provided,
however, that if the Executive accumulates more than two (2) times his then
current annual entitlement of vacation days, such excess shall be automatically
converted into the right to receive such a cash payment in respect of such
excess. Payments to which the Executive is entitled pursuant to this Section
4(c) shall be made promptly after the Executive’s request therefor.
 
(d)
Sick Leave. The Executive shall be entitled to up to 30 days of fully paid sick
leave annually; provided, however, that the Executive shall not be entitled to
sick leave payment to the extent he is already covered by manager’s insurance.
Sick leave may be accumulated and at the conclusion of this Agreement for all
reasons other than Cause, up to 30 days of accumulated but unused sick leave
shall be converted into a cash payment to the Executive in an amount equal to
the proportionate part of the Base Salary for such days.

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(e)
Recuperation Payments (D’mai Havra-ah). The Executive shall be entitled to
Recuperation Payments as required by law.

 
(f)
Benefit Plans. The Executive shall be entitled to participate in all stock-based
incentive, bonus, benefit or other similar plans offered by either of the
Companies, including without limitation Arotech’s 2009 Equity Incentive Plan, in
accordance with the terms thereof and as determined by the Boards from time to
time.

 
5.           Expenses.
 
The Executive shall be entitled to receive prompt reimbursement of all expenses
reasonably incurred by him in connection with the performance of his duties
hereunder. Without limiting the generality of the foregoing, the Companies shall
pay all of the Executive’s expenses in the use of telephones for the Companies’
businesses. The Executive shall be entitled to receive room, board and travel
reimbursement in connection with the performance of his duties other than at the
principal executive office of either Company, as is customary for senior
executives in publicly-held United States and Israeli companies. All expense
reimbursements made under this Section shall be tax-effected such that the
amount of reimbursement received by the Executive net of any taxes and
withholdings (including such amounts in respect of payments pursuant to this
sentence) equals the expense incurred.
 
6.           Termination.
 
The Executive’s employment hereunder shall and/or may be terminated under the
following circumstances:
 
(a)
Death. This Agreement shall terminate upon the death of the Executive.

 
(b)
Disability. The Companies may terminate the Executive’s employment after having
established the Executive’s Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity which impairs the Executive’s
ability to substantially perform his duties under this Agreement which continues
for a period of at least one hundred and eighty (180) consecutive days.

 
(c)
Cause. The Companies may terminate the Executive’s employment for Cause. For
purposes of this Agreement, termination for “Cause” shall mean and include:
(i) conviction for fraud, crimes of moral turpitude or other conduct which
reflects on the Companies in a material and adverse manner; (ii) a willful
failure to carry out a material directive of either of the Boards, provided that
such directive concerned matters within the scope of the Executive’s duties, was
in conformity with Sections 2(a) and 2(b) hereof, would not give the Executive
Good Reason to terminate this Agreement and was capable of being reasonably and
lawfully performed; (iii) conviction in a court of competent jurisdiction for
embezzlement of funds of the Companies; and (iv) reckless or willful misconduct
that is materially harmful to either of the Companies; provided, however, that
the Companies may not terminate the Executive for Cause unless they have given
the Executive (i) written notice of the basis for the proposed termination given
not more than thirty (30) days after the Companies have obtained knowledge of
such basis (“Companies’ Notice of Termination”) and (ii) a period of at least
thirty (30) days after the Executive’s receipt of such notice in which to cure
such basis.

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(d)
Good Reason. The Executive may terminate his employment under this Agreement for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the events or conditions described in subsections (i)
through (viii) hereof:

 
 
(i)
a change in the Executive’s status, title, position or responsibilities which,
in the Executive’s reasonable judgment, represents a reduction or demotion in
the Executive’s status, title, position or responsibilities as in effect
immediately prior thereto, or in the composition of a majority of the Board of
Directors;

 
 
(ii)
a reduction in the Executive’s Base Salary;

 
 
(iii)
the failure by the Companies to continue in effect any material compensation or
benefit plan in which the Executive is participating;

 
 
(iv)
the insolvency or the filing (by any party, including the Companies) of a
petition for the winding-up of either of the Companies;

 
 
(v)
any material breach by the Companies of any provision of this Agreement;

 
 
(vi)
any purported termination of the Executive’s employment for Cause by the
Companies which does not comply with the terms of Section 6(c) of this
Agreement;

 
 
(vii)
any movement of either Company’s principal executive offices from the
Jerusalem/Tel Aviv area of Israel; and

 
 
(viii)
any movement of the location where the Executive is generally to render his
services to the Companies hereunder from the Jerusalem/Tel Aviv area of Israel;

 
provided, however, that the Executive may not terminate his employment under
this Agreement for Good Reason unless he has given the Companies (i) written
notice of the basis for the proposed termination not more than thirty (30) days
after the Executive has obtained knowledge of such basis (“Executive’s Notice of
Termination”) and (ii) a period of at least thirty (30) days after the
Companies’ receipt of such notice in which to cure such basis.
 
(e)
Termination Date, Etc. “Termination Date” shall mean in the case of the
Executive’s death, his date of death, or in all other cases, the date specified
in the Notice of Termination subject to the following:

 
 
(i)
if the Executive’s employment is terminated by the Companies for Cause or due to
Disability, the date specified in the Companies’ Notice of Termination shall be
at least thirty (30) days from the date the Notice of Termination is given to
the Executive, provided that in the case of Disability the Executive shall not
have returned to the full-time performance of his duties during such period of
at least thirty (30) days;

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
(ii)
if the Executive’s employment is terminated for Good Reason, the Termination
Date specified in the Executive’s Notice of Termination shall not be more than
sixty (60) days from the date the Notice of Termination is given to the
Companies.

 
7.           Compensation upon Termination.
 
Upon termination of the Executive’s employment hereunder, the Executive shall be
entitled to the following benefits:
 
(a)
If the Executive’s employment is terminated by the Companies for Cause, or if
the Executive’s employment is terminated by the Executive other than with Good
Reason, then the Companies shall pay the Executive all amounts of Base Salary
and the employee benefits specified in clauses  (b) and (c) of Section 4 of this
Agreement earned or accrued hereunder through the Termination Date but not paid
as of the Termination Date (collectively, “Accrued Compensation”).

 
(b)
If the Executive’s employment by the Companies shall be terminated (1) due to
Disability, (2) by the Executive for Good Reason, (3) by the Executive’s death,
or (4) by this Agreement coming to the end of the Term, then the Executive shall
be entitled to the benefits provided below (in addition to and not instead of
whatever other benefits he may be entitled to by reason of operation of law):

 
 
(i)
The Companies shall pay the Executive (a) all Accrued Compensation, (b) a bonus
at the rate that would otherwise be payable pursuant to the provisions of
Section 3(b) above for the year in which the Termination Date occurs (based on
the Company’s actual results during the full year in which the Termination Date
occurs), of Executive’s annual Base Salary as of the Termination Date, pro rated
based on the number of days in such year which occurred prior to the Termination
Date and paid at the time and in the manner specified in Section 3(b) above, (c)
the amounts referred to in Section 4(d) above, to the extent earned or accrued
hereunder through the Termination Date but unpaid as of the Termination Date,
and (d) in the case of termination by the Executive for Good Reason, or
termination by the Companies without Cause, all Base Salary that the Executive
would have been paid through the end of the Term but for the termination.

 
 
(ii)
For thirty-six (36) months after the Executive ceases to be an officer of either
of the Companies, the Companies shall at their expense continue to provide the
Executive with a cellular telephone, an e-mail account, and an office if the
Company or any of its subsidiaries otherwise maintains office space in Beit
Shemesh, Israel. In addition, during this period the Companies shall pay the
Executive a home office and secretarial allowance (which the Executive may in
his discretion use for other incidental expenses such as automobile upkeep and
accounting costs) of $1,750 per month. The Executive will be solely responsible
for any taxes levied on the above benefits.

 
(c)
The Companies may procure life insurance on the Executive in order to secure the
payment of its obligations arising in the event of termination under Section
6(a) hereof. Such insurance shall be payable to the Company, which shall remain
primarily liable for the payment of all such obligations to the Executive.

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(d)
All stock options and restricted stock that are unvested shall vest on
termination (except for Termination for Cause). In the event of termination due
to any reason except for Termination for Cause, the Executive’s stock options
shall be extended for a period of the earlier of (x) the expiration date
thereof, and (y) two years after such termination.

 
(e)
The Companies and the Executive agree that the Executive currently holds 133,333
unvested restricted shares of Arotech common stock (the “Restricted Stock”). Of
these shares, 100,000 shares are scheduled to vest on December 31, 2014 (33,333
on the basis of time only and 66,667 on the basis of performance criteria); and
33,333 shares are scheduled to vest on June 30, 2015 (on the basis of time
only). It is agreed that on termination (except Termination for Cause), any of
the Executive’s remaining unvested Restricted Shares shall immediately become
unrestricted and freely tradable (subject to applicable securities laws).

 
As a condition to receiving the payments described in this Section 7, the
Executive shall execute and deliver to the Companies a release in the form
attached hereto as Exhibit A.
 
8.           Confidentiality; Proprietary Rights; Competitive Activity.
 
(a)
Confidentiality. Executive recognizes and acknowledges that the technology,
developments, designs, inventions, improvements, data, methods, trade secrets
and works of authorship which the Companies own, plan or develop, including
without limitation the specifications, documentation and other information
relating to the Companies’ zinc-air battery systems, and businesses and
equipment related thereto (in each case whether for their own use or for use by
their clients) are confidential and are the property of the Companies. Executive
also recognizes that the Companies’ technology, customer lists, supplier lists,
proposals and procedures are confidential and are the property of the Companies.
Executive further recognizes and acknowledges that in order to enable the
Companies to perform services for their clients, those clients may furnish to
the Companies confidential information concerning their business affairs,
property, methods of operation or other data. All of these materials and
information will be referred to below as “Proprietary Information”; provided,
however, that such information shall not include any information known generally
to the public (other than as a result of unauthorized disclosure by the
Executive).

 
(b)
Non-Disclosure. Executive agrees that, except as directed by the Companies, and
in the ordinary course of the Companies’ businesses, Executive will not during
Executive’s employment with the Companies and thereafter, disclose to any person
or entity or use, directly or indirectly for Executive’s own benefit or the
benefit of others, any Proprietary Information, or permit any person to examine
or make copies of any documents which may contain or be derived from Proprietary
Information; provided, however, that the Executive’s duties under this Section
8(b) shall not extend to (i) any disclosure that may be required by law in
connection with any judicial or administrative proceeding or inquiry or (ii) any
disclosure which may be reasonably required in connection with any actions or
proceedings to enforce the Executive’s rights under this Agreement. Executive
agrees that the provisions of this paragraph shall survive the termination of
this Agreement and Executive’s employment by the Companies.

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(c)
Competitive Activity. The Executive undertakes not, directly or indirectly
(whether as owner, partner, consultant, employee or otherwise) at any time,
during and for sixty (60) months following termination of his employment with
the Companies, to engage in or contribute his knowledge to any work or activity
that involves a product, process, service or development which is then directly
(in any material manner) competitive with the Companies’ businesses as then
constituted. Notwithstanding the foregoing, the Executive shall be permitted to
engage in the aforementioned proposed work or activity if the Companies
furnishes him with written consent to that effect signed by an authorized
officer of each Company.

 
(d)
No Solicitation. During the period specified in 8(c) hereof, Executive will not
solicit or encourage any customer or supplier of either Company or of any group,
division or subsidiary of either Company, to terminate its relationship with
either Company or any such group, division or subsidiary, and Executive will
not, directly or indirectly, recruit or otherwise seek to induce any employee of
either Company or any such group, division or subsidiary to terminate his or her
employment or violate any agreement with or duty to either Company or any such
group, division or subsidiary.

 
(e)
Equitable Relief. The Executive agrees that violations of the material covenants
in this Section 8 will cause the Companies irreparable injuries and agrees that
the Companies may enforce said covenants by seeking injunctive or other
equitable relief (in addition to any other remedies the Companies may have at
law for damages or otherwise) from a court of competent jurisdiction. In the
event such court declares these covenants to be too broad to be specifically
enforced, the covenants shall be enforced to the largest extent as may be
allowed by such court for the Companies’ protection. Executive further agrees
that no breach by the Companies of, or other failure by the Companies under this
Agreement shall relieve the Executive of any obligations under Sections 8(a) and
8(b) hereof.

 
9.           Successors and Assigns.
 
(a)
This Agreement shall be binding upon and shall inure to the benefit of each
Company, its successors and assigns and the Companies shall require any
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Companies would be required to
perform it if no such succession or assignment had taken place. The term the
“Companies” as used herein shall include such successors and assigns. The term
“successors and assigns” as used herein shall mean a corporation or other entity
acquiring all or substantially all the assets and business of either Company
(including this Agreement) whether by operations of law or otherwise.

 
(b)
The rights (but not the obligations) of the Executive under this Agreement are
assignable, in whole or in part, by the Executive to any person or other entity;
provided, however, that the payments referred to in Section 7(b)(ii) above shall
be personal to the Executive and shall apply only during the Executive’s
lifetime. This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal personal representative.

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
10.           Notice.
 
For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or sent by registered mail, postage
prepaid, addressed to the respective addresses set forth below or last given by
each party to the other. All notices and communications shall be deemed to have
been received on the date of delivery thereof or on the eighth business day
after the mailing thereof, except that notice of change of address shall be
effective only upon receipt.
 
The initial addresses of the parties for purposes of this Agreement shall be as
follows:
 
 
The Companies:
Arotech Corporation

1229 Oak Valley Drive
Ann Arbor, Michigan 48108
Attention: Steven Esses
 
and                                Epsilor-Electric Fuel Ltd.
Western Industrial Park
P.O. Box 461
Beit Shemesh 99054
Israel
 
 
The Executive:
Robert S. Ehrlich

21 Nahal Sorek
Ramat Beit Shemesh
Israel
 
11.           Miscellaneous.
 
No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and the Companies. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreement or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.
 
12.           Governing Law; Venue.
 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of Israel without application of any conflicts of laws principles
which would cause the application of the domestic substantive laws of any other
jurisdiction. Each of the Executive and the Companies hereby irrevocably waives
any objection it may now or hereafter have to the laying of venue in the courts
of the State of Israel for any legal suit or action instituted by any party to
the Agreement against any other with respect to the subject matter hereof.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
13.           Severability.
 
The provisions of this Agreement shall be deemed severable, and the invalidity
or unenfor­ceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.
 
14.           Entire Agreement.
 
This Agreement constitutes the entire agreement between the parties hereto and
supersedes all prior agreements, understandings and arrangements, oral or
written, between the parties hereto with respect to the subject matter hereof
including, without limitation the Original Agreement.
 
15.           Joint and Several Obligations.
 
The obligations and liabilities of each Company hereunder shall be joint and
several with the obligations and liabilities of the other Company hereunder.
 
16.           Registration Rights.
 
(a)
If Arotech at any time proposes to register any of its securities under the
Securities Act of 1933, as from time to time in effect (together with the rules
and regulations thereunder, all as from time to time in effect, the “Securities
Act”), for its own account or for the account of any holder of its securities,
on a form which would permit registration of Common Stock of Arotech at the time
held or obtainable upon the exercise of options, warrants or rights, or the
conversion of convertible securities, at the time held by the Executive
(“Registrable Securities”), for sale to the public under the Securities Act,
Arotech will each such time give notice to the Executive of its intention to do
so. Such notice shall describe such securities and specify the form, manner and
other relevant aspects of such proposed registration. The Executive may, by
written response delivered to Arotech within 15 days after the giving of any
such notice, request that all or a specified part of the Registrable Securities
be included in such registration. Arotech will thereupon use its best efforts as
part of its filing of such form to effect the registration under the Securities
Act of all Registrable Securities which Arotech has been so requested to
register by the Executive, to the extent required to permit the disposition (in
accordance with the intended methods thereof as aforesaid) of the Registrable
Securities to be so registered.

 
(b)
The Executive may, by notice to Arotech specifying the intended method or
methods of disposition, given at any time and from time to time after Arotech
has registered any shares of its Common Stock under the Securities Act, request
that Arotech effect the registration under the Securities Act of all or a
specified part of the Registrable Securities; provided, however, that Arotech
shall not be required to effect a registration pursuant to this Section 16(b)
unless such registration may be effected on a Form S-3 (or any successor or
similar Form); and provided, further, that each registration pursuant to this
Section 16(b) shall cover a number of Registrable Shares equal to not less than
2% of the aggregate number of shares of Arotech Common Stock then outstanding.
Arotech will then use its best efforts to effect the registration as promptly as
practicable under the Securities Act of the Registrable Securities which Arotech
has been requested to register by the Executive pursuant to the Section 16(b).

 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(c)
Notwithstanding the provisions of Section 16(b), in the event that Executive has
requested pursuant to Section 16(b) that Arotech effect a registration of
securities, and (i) the Board of Arotech determines that it would be seriously
detrimental to Arotech to effect a registration pursuant to Section 16(b), or
(ii) the Board of Arotech determines in good faith that (A) Arotech is in
possession of material, non-public information concerning an acquisition,
merger, recapitalization, consolidation, reorganization or other material
transaction by or of Arotech or concerning pending or threatened litigation and
(B) disclosure of such information would jeopardize any such transaction or
litigation or otherwise materially harm Arotech, then Arotech shall promptly
notify Executive of the occurrence of any of the events described in the
foregoing clauses (i) or (ii). Upon the occurrence of any of the events
described in clauses (i) or (ii) hereof, Arotech shall be allowed to defer a
registration of securities pursuant to Section 16(b) above, and if a
registration statement had already been filed at such time, Executive shall not
dispose of his Registrable Securities under such registration statement until it
is so advised in writing by Arotech that the registration of securities under
16(b) may be effected or resumed. Notwithstanding the foregoing, any such
deferment or prohibition on disposition shall not be in effect for more than 90
days in any 12 months period.

 
(d)
Arotech shall not be obligated to effect any registration of Registrable
Securities under Section 16(a) hereof incidental to the registration of any of
its securities in connection with mergers, acquisitions, exchange offers,
dividend reinvestment plans or stock option or other employee benefit plans.

 
(e)
Arotech hereby agrees to pay, or cause to be paid, all legal, accounting,
printing and other expenses (other than the fees and expenses of the Executive’s
own counsel and other than underwriting discounts and commissions attributable
to the Registrable Securities) in connection with each registration of
Registrable Securities pursuant to this Section 16.

 
(f)
In connection with each registration of Registrable Securities pursuant to this
Section 16, Arotech and the Executive will enter into such agreements,
containing such terms and conditions, as are customary in connection with public
offerings, such agreements to contain, without limitation, customary
indemnification provisions, representations and warranties and opinions and
other documents to be delivered in connection therewith, and to be, if
requested, with underwriters.

 
(g)
The provisions of this Section 16 shall be subject to any agreement entered into
by Arotech, in good faith, with any underwriter of Arotech’s securities or any
person or entity providing financing to Arotech, in each case containing
reasonable limitations on the Executive’s rights and Arotech’s obligations
hereunder.

 
(h)
The provisions of this Section 16 shall survive the termination of the other
provisions of this Agreement. The rights of the Executive under this Section 16
are assignable, in whole or in part, by the Executive to any person or other
entity acquiring securities of Arotech from the Executive.

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(i)
Notwithstanding anything in the foregoing to the contrary, the Executive shall
not demand a registration during the 180 days following an underwritten public
offering of the Common Stock of the Company.

 
(j)
Without the prior written consent of the underwriters managing any public
offering, for a period beginning ten days immediately preceding the effective
date of any registration statement filed by the Company under the Securities Act
of 1933, as amended, and ending on the earlier of (i) 180 days after the
effective date of such registration statement and (ii) the end of the shortest
period generally applicable to any “affiliate” (as defined in the Securities Act
of 1933, as amended) of Arotech who is a selling shareholder pursuant to such
registration statement or who is otherwise subject to a lockup provision, the
Executive (whether or not a selling shareholder pursuant to such registration
statement) shall not sell or otherwise transfer any securities of Arotech except
pursuant to such registration statement.

 
17.
Taxes.

 
All sums referred to herein are gross, not net.
 
18.
Currency.

 
All U.S. dollar amounts payable under this Agreement shall, at the Company’s
option, be paid either in U.S. dollars or in New Israeli Shekels at the rate of
exchange on the date prior to the day of payment as published by the Bank of
Israel.
 
IN WITNESS WHEREOF, the Companies have caused this Agreement to be executed by
its duly authorized officer and the Executive has executed this Agreement as of
the day and year first above written.
 


AROTECH CORPORATION
 


By:           /s/ Steven Esses                                             
          
Its:           President and CEO
 


 
EPSILOR-ELECTRIC FUEL LTD.
 


 
By:           /s/ Ronen
Badichi                                                                                   
/s/ Robert S. Ehrlich                                           
Its:           General
Manager                                                                                                Executive
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
Exhibit A
 
FORM OF MUTUAL RELEASE
 
This mutual release is executed and delivered by and between the undersigned
employee of Arotech Corporation, a Delaware corporation (“Arotech”) and
Epsilor-Electric Fuel Ltd. (“Epsilor-EFL”) and the undersigned’s successors,
assigns, executors, estates and personal representatives (collectively, the
“Executive”), on the one hand, and Arotech and Epsilor-EFL and each of their
respective affiliates, agents, successors and assigns (collectively, the
“Companies”), on the other hand. For and in consideration of the Executive
receiving the compensation referred to in Section 7 of the Seventh Amended and
Restated Employment Agreement dated December 24, 2014 and other good and
valuable consideration, the adequacy and receipt of which are hereby
acknowledged by the Executive and the Companies, the Executive hereby remises,
releases and forever discharges the Companies, and the Companies hereby remise,
release and forever discharge the Executive, of and from any and all manner of
action and actions, cause and causes of actions, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, covenants, contracts, controversies,
executions, claims and demands of any kind and nature whatsoever in law or in
equity, known or unknown, against the other party which ever existed prior to
the date hereof, or may ever have on and after the date hereof with respect to
matters arising, and dealings with the other party occurring, prior to the date
hereof; provided, however, that nothing contained herein shall be construed to
release the Executive from any obligations to the Companies pursuant to the
Employment Agreement nor to release the Companies from any of their obligations
to the Executive pursuant to the Employment Agreement.
 
IN WITNESS WHEREOF, the Executive and the Companies have each caused this
Release to be executed as of __________________.
 
EXECUTIVE
 


______________________________
Name:           Robert S. Ehrlich
 


AROTECH CORPORATION
 


By:___________________________
 Title:
 


EPSILOR-ELECTRIC FUEL LTD.
 


By:___________________________
 Title:
 